The injunction order appears to have been granted without any security, and no provision is made for security in the order. (See Code Civ. Proc. § 620; Howley v. Francis Press, 127 App. Div. 646; Feller v. Kronowitz, 137 id. 896.) The order is, therefore, reversed, with ten dollars costs and disbursements, and motion denied, with costs. This is, however, without prejudice to renewing this motion at Special Term with a proper undertaking under Code of Civil Procedure, section 620. Thomas, Carr, Stapleton and Putnam, JJ., concurred; Jenks, P. J., not voting.